George Rose Smith, J., concurring. I agree that the decree must be reversed, but I would rest that action upon the ground that the contract between the parties is not subject to the modification now requested by the appellee. A decision upon that ground seems to me to be desirable, since it would prevent the appellee from making in the future fruitless applications for a reduction in alimony. It is contended that the contract can be modified by the court for the reason that it provides for certain monthly payments “until further orders of this court.” But the agreement also provides that if the appellee’s earnings should materially increase, the payments to the appellant will be proportionately increased by mutual agreement, or, if the parties cannot agree, the amount of the increase will be determined by the court. Read as a whole, the contract contemplates the possibility that the amount of the payments may be revised upward but not downward. Hence the clause now relied upon by the appellee does not, in my opinion, empower the chancellor to reduce the amount of alimony upon a finding that conditions have changed. Robinson, J., joins in this opinion.